EXHIBIT 10.46
SECURITIES ACCOUNT CONTROL AGREEMENT
     This agreement, dated as of October 27, 2008 (this “Agreement”) sets forth
the agreement between DEUTSCHE BANK SECURITIES INC. (the “Intermediary”),
BioMimetic Therapeutics, Inc., a Delaware corporation (the “Debtor”), and
Deutsche Bank AG, Cayman Islands Branch and its affiliates referred to in
Section 9 (the “Secured Party”). All references herein to the “UCC” shall mean
the Uniform Commercial Code as in effect in the State of New York.
     Section 1. Establishment of Securities Account. The Intermediary hereby
confirms that:
          1.1 Account Number and Name. The Intermediary has established account
number 5XR 209589 (hereinafter referred to as the “Securities Account”) and the
account is maintained in the name of the Debtor.
          1.2 Status as a Securities Account. The Securities Account is a
“securities account” as such term is defined in Section 8-501(a)
of the UCC.
     Section 2. Maintenance of Securities Account.
          2.1 Clearance and Settlement. Debtor and Secured Party understand and
agree that any clearing and settlement firm used by Intermediary in
administering the Securities Account is not authorized to accept, and Debtor and
Secured Party agree not to attempt to give, instructions to such firm. The
Securities Account shall include any sub-accounts as may be established for its
proper administration and maintenance.
          2.2 Securities Account.
               2.2.1 The Securities Account will be used solely to hold
financial assets as collateral for the Secured Party provided that, in the sole
discretion of Secured Party, Secured Party may approve the trading of financial
assets held in the Securities Account.
               2.2.2 The Debtor understands and agrees that each of Intermediary
(to secure the obligations provided for in Section 3 below) and Secured Party
has a lien on the Securities Account. Secured Party has a first lien on the
Securities Account. The Debtor agrees that no additional liens shall be
permitted without the prior written consent of the Secured Party.
          2.3 Entitlement Orders Given by the Secured Party. If at any time the
Intermediary shall receive an entitlement order (as such term is defined in the
UCC) in substantially the form set forth as Exhibit A from the Secured Party
directing transfer or redemption of any financial asset credited to the
Securities Account or any free credit balances with respect to such Securities
Account (hereinafter an “Entitlement Order”), the Intermediary shall comply with
such Entitlement Order without further consent by the Debtor or any other
person.

 



--------------------------------------------------------------------------------



 



          2.4 Debtor’s Rights to Instruct the Intermediary Prior to Delivery of
a Notice of Sole Control.
               2.4.1 Securities Account. The Intermediary will not honor any
instructions from the Debtor with respect to (i) orders from the Debtor to
redeem or transfer financial assets in the Securities Account or (ii) orders
from the Debtor to trade financial assets in the Securities Account. However,
Intermediary will honor instructions from the Debtor with respect to the
exercise of voting rights until Intermediary has received a written notice from
Secured Party that Debtor shall no longer be entitled to exercise such voting
rights.
               2.4.2 Entitlement Order. In the event that the Intermediary
receives an Entitlement Order from the Secured Party that is inconsistent with
any order and/or instructions received from the Debtor, the Intermediary shall
honor the Entitlement Order of the Secured Party.
          2.5 Notice of Sole Control. Without limiting the provisions of
Section 2.4.1, if at any time the Intermediary shall receive from the Secured
Party a Notice of Sole Control in substantially the form set forth in Exhibit B
hereto, the Intermediary agrees that after receipt of such notice, it will take
all orders and instructions (including but not limited to instructions and/or
orders with respect to voting, selection of investments, redemption and
transfer) with respect to the Securities Account (or, if applicable, the
specific security entitlements so identified in such notice) solely from the
Secured Party and thereafter shall not honor any orders or instructions of the
Debtor with respect to the Securities Account (or, if applicable, the specific
security entitlements so identified in such notice). In the event that a Notice
of Sole Control identifies only particular security entitlements, and not all
security entitlements, with respect to the Securities Account, the Secured Party
may thereafter send one or more additional Notices of Sole Control identifying
additional securities entitlements.
          2.6 [Intentionally Omitted.]
          2.7 Intermediary’s Duties With_Respect_to Agreements between the
Debtor and the Secured Party. The Intermediary shall have no duty or obligation
whatsoever of any kind or character to determine whether or not an event of
default exists under any agreement between the Debtor and the Secured Party. The
Intermediary shall honor Entitlement Orders and/or a Notice of Sole Control
irrespective of any knowledge of the Intermediary whether or not an event of
default shall exist or the Secured Party shall have any agreement with the
Debtor limiting or conditioning its right to give such Entitlement Orders or
Notice of Sole Control.The Intermediary shall have no duty to investigate the
circumstances under which the Secured Party is entitled to give any Entitlement
Orders or Notice of Sole Control.
          2.8 “Financial Assets” Election. The Intermediary hereby agrees that
each item of property, including cash, credited to the Securities Account on or
after the date of the Agreement shall be treated as a “financial asset” within
the meaning of Section 8-102(a)(9) of the UCC.
          2.9 Statements. The Intermediary will send copies of all monthly
statements concerning the Securities Account and/or any financial assets
credited thereto simultaneously to

2



--------------------------------------------------------------------------------



 



both the Debtor and the Secured Party. Such statements shall be sent to the
Debtor and the Secured Party at the address for each set forth in this
Agreement.
          2.10 Tax Reporting. All items of income, gain, expense and loss
recognized in the Securities Account shall be reported to the Internal Revenue
Service and all state and local taxing authorities under the name and taxpayer
identification number of the Debtor.
     Section 3. Intermediary’s Liens and Rights of Set-Off. In addition to the
relative priority of the security interests of the Intermediary and Secured
Party in the Securities Account, the Intermediary shall also have a security
interest prior to that of Secured Party in the Securities Account as and to the
extent necessary to secure Intermediary for the payment of any usual and
customary commissions or fees owing to the Intermediary with respect to the
Securities Account. The Intermediary shall have rights of set-off with respect
to the Securities Account, however, the Intermediary shall not exercise any such
right of set-off unless and until the Intermediary notifies the Secured Party.
     Section 4. Choice of Law.
          4.1 Choice of Law. Both this Agreement and the Securities Account
shall be governed by, and construed in accordance with, the laws of the State of
New York, without regard to its conflict of laws principles. Regardless of any
provision in any other agreement, for purposes of the UCC, New York shall be
deemed to be the Intermediary’s jurisdiction and the Securities Account (as well
as the security entitlements with respect to any financial assets credited
thereto) shall be governed by the laws of the State of New York.
          4.2 Submission to Jurisdiction; Jury Waiver. EACH OF DEBTOR,
INTERMEDIARY AND SECURED PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT TO A JURY TRIAL IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT. In any action or
proceeding arising out of or relating to this Agreement, the parties hereto
hereby irrevocably submit to the exclusive jurisdiction of the courts of the
State of New York and the federal courts in New York City, and agree that
effective service of process may be made by hand delivery or courier delivery as
provided in Section 10 below on Notices. The Secured Party may proceed against
the Debtor in any other applicable jurisdiction, and may serve process in any
other manner permitted by applicable law. Debtor hereby irrevocably waives any
objection Debtor may now or hereafter have to the laying of venue in the
aforesaid courts, and any claim that any of the aforesaid courts is an
inconvenient forum. To the extent that Debtor or Debtor’s property may have or
hereafter acquire immunity, on the grounds of sovereignty or otherwise, from any
judicial process in connection with this Agreement, Debtor hereby irrevocably
waives, to the fullest extent permitted by applicable law, any such immunity and
agrees not to claim same. Debtor agrees that a final judgment in any such action
or proceeding shall be conclusive, and may be enforced in any other jurisdiction
by suit on the judgment or in any other permitted manner. Debtor further agrees
that any action or proceeding by Debtor against Secured Party or the
Intermediary in respect to any matters arising out of, or in any way relating
to, this Agreement or the obligations of Debtor hereunder shall be brought only
in the State and County of New York.
     Section 5. Conflict with Other Agreements.

3



--------------------------------------------------------------------------------



 



          5.1 In the event of any conflict between this Agreement (or any
portion thereof) and any other agreement to which Intermediary is a party now
existing or hereafter entered into, the terms of this Agreement shall prevail,
          5.2 No amendment or modification of this Agreement or waiver of any
right hereunder shall be binding on any party hereto unless it is in writing and
is signed by all of the parties hereto.
          5.3 The Intermediary has not entered into, and until the termination
of this Agreement will not enter into, any agreement with any other person
relating to the Securities Account and/or any financial assets credited thereto
pursuant to which it has agreed to comply with entitlement orders (as defined in
Section 8-102(a)(8) of the UCC) of such other person.
          5.4 The Intermediary has not entered into, and until the termination
of this Agreement will not enter into, any agreement with the Debtor or the
Secured Party purporting to limit or condition the obligation of the
Intermediary to comply with Entitlement Orders as set forth in Section 2.3
hereof.
     Section 6. Representations, Warranties and Covenants of The Intermediary.
The Intermediary hereby makes the following representations, warranties and
covenants:
          6.1 Enforceable Agreement. This Agreement is the valid and legally
binding obligation of the Intermediary and the Intermediary shall not change the
name or account number of the Securities Account without the prior written
consent of the Secured Party;
          6.2 Adverse Claims. Except for the claims and interest of the Secured
Party, the Intermediary and the Debtor in the Securities Account, the
Intermediary does not know of any claim to, or interest in, the Securities
Account or in any financial asset credited thereto. If any person asserts any
lien, encumbrance or adverse claim (including any writ, garnishment, judgment,
warrant of attachment, execution or similar process) against the Securities
Account or in any financial asset credited thereto, the Intermediary will
promptly notify the Secured Party and Debtor thereof.
     Section 7. Indemnification of Securities Intermediary. Debtor and Secured
Party hereby agree that (a) the Intermediary is released from any and all
liabilities to the Debtor and the Secured Party arising from the terms of this
Agreement and the compliance of the Intermediary with the terms hereof, except
to the extent that such liabilities arise from the Intermediary’s gross
negligence or willful misconduct (provided that Intermediary shall in no event
be liable for any incidental, consequential or punitive damages), and (b) the
Debtor, its successors and assigns shall at all times indemnify and save
harmless the Intermediary and its affiliates and agents from and against any and
all claims, actions and suits of others arising out of the terms of this
Agreement or the compliance of the Intermediary with the terms hereof, except to
the extent that such arises from the gross negligence and willful misconduct of
the Intermediary, its affiliates or its agents, and from and against any and all
liabilities, losses, damages, costs, charges, counsel fees and other expenses of
every nature and character arising by reason of the same (including any fees or
charges with respect to the Securities Account), until the termination of this
Agreement. Notwithstanding any provision to the contrary, the indemnification
provided and any waiver set forth in this Agreement shall not apply to any legal

4



--------------------------------------------------------------------------------



 



action between Debtor and Secured Party wherein Debtor asserts a right, claim or
cause of action that existed prior to the execution hereof, provided, however,
that Debtor hereby agrees not to raise, assert or otherwise interpose any
defense, right of set off or counterclaim arising out of or relating to the sale
of items of collateral to the Debtor in any action or proceeding by Secured
Party to enforce any of its rights, claims or causes of action under or in
respect of this Agreement or in any action or proceeding by the Intermediary
under or in respect of this Agreement.
     Section 8. Assignments Prohibited. Each party hereto agrees that it shall
not assign its rights hereunder and any purported or attempted assignment of
rights hereunder shall be null and void and of no effect except the Secured
Party may assign its interests hereunder to any affiliate of Secured Party. If
Secured Party assigns its interests to an affiliate, it must give Debtor and
Intermediary ten business day’s advance notice in writing.
     Section 9. Successors. Subject to the provisions of Section 8 with respect
to voluntary assignment of its rights, the terms of this Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective corporate successors, assigns and personal representatives who obtain
such rights solely by operation of law.
     Section 10. Notices. Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person or when sent by facsimile and
electronic confirmation of error free receipt is received or two business days
after being delivered to a reputable overnight delivery service for next day
delivery, addressed to the party at the address set forth below.

               Debtor:    
 
  Name:   BioMimetic Therapeutics, Inc.
 
  Address:   389-A Nichol Mill Lane
 
      Franklin, TN
 
  Attention:   Larry Bullock, CFO
 
  Telephone:   615-236-4402
 
  Facsimile:   615-236-4452

               Secured Party:    
 
  Name:   Deutsche Bank AG, Cayman Islands Branch
 
  Address:   60 Wall Street
 
      New York, NY 10005
 
      c/o Private Wealth Management
 
      6th Floor
 
      280 Park Avenue
 
      New York, NY 10017
 
  Attention:   Edward F. Kane, Managing Director
 
  Telephone:   212-454-2533
 
  Facsimile:   212-454-4740

               Intermediary:    
 
  Name:   DEUTSCHE BANK SECURITIES, INC.
 
  Address:   280 PARK AVE, 3rd Flr., NY, NY 10017
 
  Telephone:   212-454-2288

5



--------------------------------------------------------------------------------



 



                              Facsimile:   212-454-0345
                    Attention:   Carl Roark, Managing Director

     Any party may change its address for notices in the manner set forth above.
     Section 11. Termination.
          11.1 Termination of this Agreement. The obligations of the
Intermediary to the Secured Party pursuant to this Agreement shall continue in
effect until the Secured Party has notified the Intermediary of such termination
in writing in substantially the form of Exhibit C hereto. The termination of
this Agreement shall not terminate the Securities Account or alter the
obligations of the Intermediary to the Debtor pursuant to any other agreement
with respect to the Securities Account.
          11.2 Termination of Account. The Intermediary may, upon 30 days
written notice to Debtor and Secured Party, resign as Intermediary hereunder and
transfer all financial assets to another financial institution. The Secured
Party shall have the right to identify the financial institution and the account
to which financial assets shall be transferred by sending an Entitlement Order
to the Intermediary at any time prior to the expiration of the thirtieth (30th)
day after written notice from the Intermediary is sent to the Secured Party. If
the Intermediary has not prior to the expiration of the 30th day received an
Entitlement Order from the Secured Party directing transfer, the Intermediary
may honor an Entitlement Order from the Debtor. If neither the Secured Party nor
the Debtor has delivered a suitable Entitlement Order with respect to the
transfer of the financial assets credited to the Securities Account, the
Intermediary may, at its option, deposit the assets with a court of competent
jurisdiction or establish a successor account at another financial institution.
Any such successor account established by the Intermediary at another financial
institution shall be maintained in the same name as the Securities Account; but
other than the name in which the account is maintained, the Intermediary shall
have no obligation to establish an account with the same or even similar terms
as the Securities Account.
     Section 12. Authorization to Debit Securities Account. The Debtor hereby
authorizes the Intermediary, and the Intermediary shall honor all instructions
and orders from the Secured Party, to make payments of moneys from the
Securities Account as directed by the Secured Party in connection with interest
payments due to the Secured Party from the Debtor under the Note.

6



--------------------------------------------------------------------------------



 



     Section 13. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.

            BioMimetic Therapeutics, Inc.
Debtor
      By:   /s/ Samuel E. Lynch         Name:   Samuel E. Lynch        Title:  
President & CEO            By:   /s/ Larry Bullock         Name:   Larry
Bullock        Title:   Chief Financial Officer        Deutsche Bank AG, Cayman
Islands Branch
      By:   /s/ William M. Crane         Name:   William M. Crane       
Title:   Director            By:   /s/ Ned Kane         Name:   Ned Kane       
Title:   Managing Director        Deutsche Bank Securities Inc.
      By:   /s/ Brian D. Burckhard         Name:   Brian D. Burckhard       
Title:   Vice-President              By:   /s/ Thomas E Hoddinott        
Name:   Thomas E Hoddinott        Title:   Director   

7



--------------------------------------------------------------------------------



 



         

Exhibit A
[Letterhead of Secured Party]
[Date]
[NAME AND ADDRESS OF THE INTERMEDIARY]

           Re:   Entitlement Order for Securities Account No.(the “Securities
Account”)

Ladies and Gentlemen:
     As referenced in the Agreement, dated                     , 200___ (the
“Agreement”), among                      (the “Debtor”), you and the undersigned
(a copy of which is attached), pursuant to Section 2 of the Agreement, we hereby
give you the following entitlement order with respect to account number
                     :

  o   Order to Redeem         You are hereby ordered to redeem the following
financial assets:                              Any proceeds received on
redemption should be credited to the Securities Account.       o   Order to
Transfer         You are hereby ordered to transfer the following financial
assets from the Securities Account:         Such financial assets should be
transferred by you to                      for credit to Account No.
                     maintained in the name                     .

            Very truly yours,

[NAME OF SECURED PARTY]

    By:           Name:           Title:      

cc:

 



--------------------------------------------------------------------------------



 



Exhibit B
[Letterhead of Secured Party]
[Date]
[NAME AND ADDRESS OF THE INTERMEDIARY]

           Re:   Notice of Sole Control for Securities Account No.          

Ladies and Gentlemen:
     As referenced in the Agreement, dated                      , 200___ (the
“Agreement”), among                      (the “Debtor”), you and the undersigned
(a copy of which is attached) we hereby give you notice of our sole control over
the following securities entitlements with respect to securities account number
                     (the “Securities Account”):

  o   All security entitlements with respect to all financial assets now or
hereafter credited to the Securities Account.

Select
One

  o   The security entitlements with respect to the following financial assets
credited to the Securities Account :  
 
       
 
       
 
       
 

You are hereby instructed not to accept any direction, instructions or
entitlement orders with respect to the security entitlements described above
from any person other than the undersigned, unless otherwise ordered by a court
of competent jurisdiction.
     You are instructed to deliver a copy of this notice by facsimile
transmission to the Debtor.

            Very truly yours,

[NAME OF SECURED PARTY]       By:           Name:           Title:      

cc:                     

 



--------------------------------------------------------------------------------



 



Exhibit C
[Letterhead of Secured Party]
[Date]
[NAME AND ADDRESS OF THE INTERMEDIARY]

           Re:   Termination of Agreement

     You are hereby notified that the Agreement, dated                     ,
200___ (the “Agreement”), among you,                      (the “Debtor”) and the
undersigned (a copy of which is attached) is terminated and you have no further
obligations to the undersigned pursuant to such Agreement. Notwithstanding any
previous instructions to you, you are hereby instructed to accept all future
directions with respect to Securities Account number                      from
the Debtor. This notice terminates any obligations you may have to the
undersigned with respect to such account; however, nothing contained in this
notice shall alter any obligations which you may otherwise owe to the Debtor
pursuant to any other agreement.
     You are instructed to deliver a copy of this notice by facsimile
transmission to [insert name of Debtor].

            Very truly yours,

[Name of Secured Party]

    By:           Name:              

cc:

 